Case: 16-30316      Document: 00513785332         Page: 1    Date Filed: 12/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-30316                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MALACHI S. HULL,                                                         December 6, 2016
                                                                           Lyle W. Cayce
              Plaintiff - Appellant                                             Clerk

v.

CITY OF NEW ORLEANS,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-793


Before WIENER, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Malachi Hull brought a complaint against the City of New Orleans (“the
City”), asserting claims of disparate treatment, retaliation, and hostile work
environment. On January 4, 2016, the district court granted the City’s motion
to dismiss the complaint without prejudice for failure to state a claim, allowing
Hull to file an amended complaint within twenty days. The twenty-day
deadline passed without Hull filing an amended complaint. On January 26,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-30316       Document: 00513785332          Page: 2     Date Filed: 12/06/2016



                                       No. 16-30316
2016, the district court entered judgment dismissing the complaint with
prejudice.
          Two days later, Hull filed a motion for leave to file an amended
complaint. His only contention as to good cause for the belated submission was
that his attorney “failed to notice” the district court’s January 4, 2016 dismissal
of his original complaint and deadline to file an amended complaint. On March
8, 2016, the district court denied Hull’s motion for leave, holding that Hull
failed to establish good cause and that the proposed amendment would be
futile.
          Hull appeals the district court’s March 8, 2016 denial of his motion for
leave to file an amended complaint. 1 “[A] party seeking to amend its pleadings
after a deadline has passed must demonstrate good cause for needing an
extension.” E.E.O.C. v. Serv. Temps Inc., 679 F.3d 323, 333-34 (5th Cir. 2012).
We review the district court’s denial of leave to amend for abuse of discretion.
Id. at 333.
          Hull’s arguments on appeal focus not on the purported good cause for his
motion for leave but the sufficiency of his proposed amended complaint. His
brief is devoid of any argument that would show good cause existed for the
untimely proposed amendment. Hull has not demonstrated that the district
court abused its discretion in denying leave to amend.
          The district court’s judgment is AFFIRMED.




         Hull did not appeal the district court’s January 26, 2016 judgment dismissing his
          1

original complaint with prejudice within thirty days—only the subsequent denial of his
motion for leave to file an amended complaint. If Hull’s motion for leave were construed as a
Rule 59(e) motion to alter or amend the judgment, then his appeal of that judgment would
be timely. See Fed. R. App. P. 4(a)(4)(A)(iv). But “Rule 59(e) requires that a motion call into
question the correctness of the judgment . . . .” N. Alamo Water Supply Corp. v. City of San
Juan, 90 F.3d 910, 918 (5th Cir. 1996). Hull’s motion for leave did not call into question the
correctness of the judgment; it only asked for more time to file an amended complaint.
                                              2